MEMORANDUM ***
Oscar Patricio-Lorenzo and his brother, Omar Patricio-Lorenzo, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an Immigration Judge’s (“IJ”) denial of their application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, and may reverse only if the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
The record does not compel the conclusion that petitioners has shown either changed or extraordinary circumstances to excuse the untimely filing of their asylum application. See Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.2007) (per curiam); see also 8 C.F.R. § 1208.4(a)(4), (5). Accordingly, we deny the petition for review as to petitioners’ asylum claim.
Substantial evidence supports the IJ’s denial of withholding of removal because petitioners failed to show that it is more likely than not that they would be persecuted upon returning to Mexico. See Lim v. INS, 224 F.3d 929, 938 (9th Cir.2000).
Substantial evidence supports the IJ’s denial of CAT relief because petitioners did not establish that it was more likely than not that they will be tortured if returned to Mexico. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.